MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal as untimely.
The regulations state that a notice of appeal must be filed with the BIA within 30 calendar days of an Immigration Judge’s (“IJ”) oral decision or the mailing of a written decision. See 8 C.F.R. § 1003.38(b), (c). The IJ’s decision was rendered on October 31, 1996. The Notice of Appeal was filed with the BIA on August 23, 2006. Because petitioner’s notice of appeal was filed nearly ten years past the deadline, the BIA did not abuse its discretion in dismissing the appeal on that ground. Further, the BIA did not abuse its discretion in declining to extend the filing deadline for the appeal.
Accordingly, respondent’s unopposed motion for summary denial is granted because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.